PER CURIAM.
It is undisputed that neither Liberty Mutual nor its agent complied with section 627.727(1), Florida Statutes (1979), in that Padron, a long-term lessee, was never given the opportunity to reject uninsured motorist coverage. Because appellees failed to satisfy their statutory duty, we reverse the trial court’s Summary Final Judgment for Liberty Mutual and remand with instructions to enter summary judgment for Padron. Liberty Mutual Insurance Co. v. Dwyer, 421 So.2d 587 (Fla. 3d DCA 1982). Although we agree that if Liberty Mutual had failed to insure Padrón H.W.G. might be liable for breach of contract to obtain coverage, our decision establishing liability on the part of Liberty Mutual renders that issue moot. Reversed and remanded with directions.